414 F.2d 792
UNITED STATES of America, Appellee,v.William James THOMAS, Appellant.
No. 12585.
United States Court of Appeals Fourth Circuit.
Submitted June 24, 1969.Decided Aug. 25, 1969.

Thomas L. Sampson, Baltimore, Md., for appellant.
Stephen H. Sachs, U.S. Atty., and Donald E. Sharpe, Asst. U.S. Atty., for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
This case comes before us on the Government's motion for summary dismissal or, in the alternative, for summary affirmance of the judgment of conviction, pursuant to Rule 27 of the Federal Rules of Appellate Procedure and Rule 7(b) of the rules of this court.  We treat the motion as one for summary affirmance and uphold the judgment of conviction and sentence entered below.


2
Thomas asserts three points of error, all directed to the trial court's charge to the jury.  From a reading of the charge as a whole it is quite clear that Thomas' claims are wholly without merit.  He has filed a brief in support of his appeal but much of his argument contained therein is an exercise in semantics and is based upon a fragmentized reading of the charge to the jury.


3
In his charge the judge defined direct and circumstantial evidence and instructed the jury that the law makes no distinction between the two.  To this was added the admonition that guilt in either instance must be proved beyond a reasonable doubt.  The court adequately explained the charges against Thomas and defined the elements which the Government was required to prove beyond a reasonable doubt before the jury could return a verdict of guilty.


4
The appeal from the judgment of conviction is frivolous and the judgment will be summarily affirmed.


5
Affirmed.